Citation Nr: 9920742	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-32 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disability on a direct basis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disability.

3.  Entitlement to service connection for a heart disability 
on a secondary basis.

4.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In September 1982, the Board denied the veteran's claims 
of entitlement to service connection for heart and stomach 
disabilities on a direct or presumptive basis.

2.  In a May 1987 rating determination, entitlement to 
service connection for a stomach condition was again denied 
by the RO.  Following proper notification that month, an 
appeal of this denial was not received within one year.

3.  At a hearing held before the RO in October 1997, the 
veteran withdrew the claim of entitlement to service 
connection for a dental disorder.

4.  At a hearing held before the Board in March 1999, the 
veteran withdrew the claim of entitlement to service 
connection for heart disability on a direct or presumptive 
basis.       

5.  At the hearing held before the Board in March 1999, the 
veteran specifically limited the issue of entitlement to 
service connection for a heart disability to the theory that 
this condition had been caused by the alleged service related 
stomach disorder.

6.  The issue of entitlement to service connection for a 
heart disability secondary to the alleged service related 
stomach disorder was not addressed by the VA within any 
previous determination.

7.  The veteran has been given adequate notice of the need to 
submit evidence to support his claims of entitlement to 
service connection for heart and stomach disabilities and 
would not be prejudiced by the adjudication of these claims 
on a de novo basis at this time.

8.  At his induction evaluation in March 1943, the veteran 
weighed 155 pounds.

9.  At a service discharge examination in April 1946, when 
asked to list all significant diseases, wounds, and injuries, 
the veteran did not indicate a stomach disorder or treatment 
for a stomach condition.

10.  Available service medical records do not reflect any 
indication of a stomach disorder, and provide no pertinent 
history, abnormal findings, diagnosis or treatment.

11.  The report of the veteran's April 1946 discharge 
examination, in pertinent part, noted that the veteran had a 
"negative history", that the abdominal wall and viscera 
were normal, and that the veteran weighed 180 pounds.

13.  The record does not contain competent medical evidence 
sufficient to establish that it is as likely as not that the 
veteran has a chronic stomach disorder that was present in 
service or is otherwise of service origin or that peptic or 
duodenal ulcers were manifested to a compensable degree 
within one year after service discharge. 

14.  The veteran's current heart disability, coronary artery 
disease with a history of myocardial infarction and coronary 
bypass graft, is not shown to be etiologically related to a 
service-connected disability.

15.  The claim of entitlement to service connection for a 
heart disability on a secondary basis is not meritorious on 
its own or capable of substantiation.


CONCLUSIONS OF LAW

1.  The veteran has met the criteria for withdrawal of the 
claim of service connection for a dental disorder.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b)(c) (1998); and Tomlin v. Brown, 5 Vet. App. 355, 
357 (1993)

2.  The veteran has met the criteria for withdrawal of the 
claim that new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
heart disability on a direct or presumptive basis.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b)(c) (1998); and Tomlin v. Brown, 5 Vet. App. 355, 
357 (1993).

3.  New and material evidence to reopen the claim of service 
connection for a stomach disability has been submitted and 
the claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

4.  A stomach disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1121, 5107 (West 1991); 38 C.F.R. §§  
3.303, 3.304, 3.307, 3.309 (1998).

5.  The claim of entitlement to service connection for a 
heart disability secondary to a stomach disorder is not well 
grounded.  38 U.S.C.A. § 5107(a). (West 1991); 38 C.F.R. 
§ 3.310(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A review of the available service medical records from March 
1943 to April 1946 reveals no reference to either a heart 
disorder or a stomach condition.  On review of the veteran's 
service medical records, it appears that two documents 
contained therein seem to have been damaged by fire.  
However, the damage, which is on the outer margins of the 
documents, is slight and does not affect the textual portions 
of the documents, which are clear and legible.  

At the service induction examination in March 1943, a history 
of heart murmur was noted.  However, the heart was rechecked 
as "normal."  It was recorded that the veteran's weight at 
that time was found to be 155 pounds.  At the veteran's 
discharge evaluation in April 1946, the veteran's weight was 
recorded at 180 pounds.
 
In April 1946, the veteran was specifically asked if, at that 
time, he had any wound, injury or disease which is disabling.  
He replied that he did not.  He was specifically asked to 
list all significant diseases, wounds, and injuries and was 
also asked to state the circumstances under which the wounds 
or injuries were incurred and the date of onset.  In response 
to this question, it was stated that the veteran had no 
malaria or syphilis and had a "negative history."  No 
history of or treatment for a stomach disorder was reported.  
Physical evaluation of the veteran in April 1946 was 
completely normal.  It was noted that the abdominal wall and 
viscera were normal.  A chest X-ray revealed no significant 
abnormalities.  No stomach disorder was diagnosed.  The 
veteran was discharged from active service that month.

The veteran filed his initial claim for VA compensation in 
June 1981, more than 35 years after his discharge from active 
service.  At that time, he noted open-heart surgery in 1979 
and stomach surgery in 1961.  The veteran also noted 
treatment for stomach problems (ulcers) and an examination 
with X-rays in "Nancy, France [at the] 240th Gen. Hosp. in 
1945."  He reported treatment by private doctors and 
hospitals "too numerous to list in this space."  It was 
stated that a complete record dating back to 1946 was 
available, if needed by VA.  It was also noted that the VA 
should contact the veteran for copies of medical treatment.

In 1981, the veteran submitted a series of lay statements, 
including a statement from his brother, noting his 
difficulties with his stomach since discharge from active 
service.  In November 1981, the veteran indicated that he had 
attempted to contact the nurse who treated him in Nancy, 
France, without success.

In September 1982, the Board denied the veteran's claims of 
entitlement to service connection for heart and stomach 
disabilities on a direct or presumptive basis.  At that time, 
secondary service connection was not addressed by the RO or 
the Board.  In May 1987, the veteran requested that the RO 
reconsider the claim of entitlement to service connection for 
a stomach disorder.  In a May 1987 response, the RO 
determined that the veteran had noted submit new and material 
evidence to reopen the previously denied claim.

In December 1995, the veteran filed an additional claim for 
VA compensation.  At that time, the veteran submitted 
additional lay statements in support of his claim, including 
a statement from the veteran's brother.  The brother noted 
that during his active service in World War II he had 
received permission from his commanding officer to visit the 
veteran in a field hospital that was set up on the Rhine 
River.  It was reported that the veteran was hit and injured 
in the right leg.  The brother made no reference to a stomach 
disorder.

The RO has made numerous attempts to locate medical records 
in support of the veteran's claim, without success.  The RO 
has received medical records indicating treatment for the 
heart and stomach disabilities decades after discharge from 
active service.  The contemporaneous available medical 
evidence of record makes no reference to the veteran's active 
service.  

In an October 1997 statement from Anil Rastogi, M.D., it is 
noted that the veteran had longstanding stomach problems, 
over the last 50 years or more, and has been on a bland diet 
which included eggs, milk, cheese, cream and high fat foods.  
It was noted that this type of dietary intake could very well 
result in an elevation of the cholesterol level and the 
subsequent atherosclerosis, coronary artery disease, heart 
attacks and resulting bypass surgery.  In addition, 
Dr. Rastogi could not rule out the possibility of 
arteriosclerotic coronary artery disease with advancing age 
and other factors resulting into worsening of his cardiac 
status.  Dr. Rastogi does not associate the veteran's stomach 
condition with the veteran's active service.  

In November 1997, the veteran stated that the hospital that 
had performed his stomach surgery in 1961 had destroyed the 
records.  He also noted that physicians who had treated this 
condition in 1961 were either deceased or could not be 
located.

At a hearing held before a hearing officer at the RO in 
October 1997, the veteran again indicated that physicians who 
had treated his disabilities immediately following his 
discharge from active service were deceased and that their 
records were not available.  At this hearing, the veteran 
withdrew the claim of entitlement to service connection for a 
dental condition.  This issue was not raised at the hearing 
held before the undersigned in March 1999.  Testifying on the 
veteran's behalf was his spouse, who noted that she met the 
veteran in May of 1946 and that they were married in August 
of 1947.  She concurred with the veteran's testimony.  It was 
contended that the bland food used to treat the stomach 
condition had caused the heart disorder.  The veteran's 
representative reiterated the fact that records from doctors 
over the years were not retrievable at this juncture.

In March 1998, the RO contacted the National Personnel 
Records Center (NPRC) and requested they attempt to locate 
clinical records from the 240th General Hospital in Nancy, 
France, in about May of 1945.  In a September 1998 response, 
it was reported that a review of sick reports for the 240th 
General Hospital from April 1945 through June 30, 1945, and 
morning reports from the 240th General Hospital from May 1, 
1945, through May 31, 1945, produced no entries regarding the 
veteran.  All medical and dental records had been previously 
furnished to the RO in April 1951 and any additional clinical 
records could not be reconstructed.  It was also noted that 
the veteran's service medical records may have been damaged 
at a fire at the NPRC in 1973.

In his November 1998 substantive appeal, the veteran 
contended that he was released from active service without a 
physical evaluation.  The veteran also stated that he weighed 
only 140 pounds at his discharge from active service due to 
the diet he was on while in Nancy, France.  He indicated that 
upon his discharge from active service he could only eat 
bread, jam and milk.  It was indicated that he was a "ward 
man" and had access to the medication he needed because it 
was stocked on the ward where he worked after his discharge 
from active service.

At a hearing held before the undersigned in March 1999, the 
veteran reiterated his previous contentions.  At that time, 
the veteran submitted a November 1997 statement from Richard 
A. Schaefer, M.D.  The veteran waived RO consideration of 
this evidence and other evidence submitted at that time.  
Dr. Schaefer notes that he cared for the veteran from 1979 
through 1983 and again for a brief period in 1991.  It was 
noted that it was "possible" that a diet recommended to 
treat his peptic ulcer disease aggravated his lipids which, 
in turn, accelerated the development of atherosclerosis.  
Dr. Schaefer noted that he did not have any further data to 
support this thesis.  Dr. Schaefer did not associate the 
veteran's stomach disorder with the veteran's active service.

The veteran also submitted a duplicate of a March 1996 
statement from A. D. Newcomer, M.D., a gastroenterologist, 
who noted the 1961 surgery for hemorrhagic duodenal ulcer 
disease and the current gastrointestinal disorder.  This 
physician did not associate this condition with the veteran's 
active service.

At the hearing held before the undersigned, the veteran 
contended that photographs submitted at that time revealed 
that he weighed 250 pounds before he went overseas and only 
weighed 140 pounds when he came home.  The undersigned has 
had the opportunity to review these photographs.  Based on a 
review of this evidence, the undersigned must find that these 
photographs do not clearly indicate the veteran's weight 
before, during, or after his discharge from active service.  
While these pictures do appear to have been taken during the 
veteran's active service in World War II, they are not dated 
and do clearly indicate the weight of the veteran at any 
given time.

The veteran testified that he was a patient for seven to ten 
days at a medical facility in Europe to treat his stomach 
disorder.  When specifically asked by the undersigned whether 
he was contending that something was wrong with his heart 
during his active service, or contending that his heart 
condition was worsened during his active service, he 
responded in the negative.  The veteran's sole contention was 
that his heart disability was caused by a diet high in 
cholesterol which was necessitated due to the stomach 
disability.  It was contended that the high cholesterol 
resulted in the ultimate development of arteriosclerotic and 
other heart disorders.  The veteran also testified that he 
did not have a physical evaluation when released from active 
service and that he did not complain about his heart during 
service.  

The veteran noted that he was required to eat milk and bread 
to treat his stomach condition.  He reported that this caused 
him to lose significant amounts of weight.  When specifically 
asked whether any doctor during his active service had 
provided a clear diagnosis of what the actual stomach problem 
was, the veteran responded in the negative other than the 
fact that he had a "irritated stomach."

II.  Withdrawal of the Claim of Entitlement to Service 
Connection for a Dental Disorder and Heart Disability on a 
Direct or Presumptive Basis.

One of the matters the Board must address is which issue or 
issues are properly before the Board at this time.  At a 
hearing held before the RO in October 1997, the veteran 
withdrew the claim of entitlement to service connection for a 
dental disorder.  At the hearing held before the undersigned 
in March 1999, the veteran specifically limited the issue of 
entitlement to service connection for a heart disability to 
the theory that this condition had been caused by the stomach 
disorder.  When asked whether he was seeking service 
connection for a heart condition on the basis of service 
incurrence or under the theory that this condition had 
worsened in service (direct service connection), the veteran 
specifically responded in the negative.  Transcript (T.) at 
page 14.  

The issue of entitlement to service connection for a dental 
disorder was addressed by the RO in a statement of case in 
July 1997.  The veteran submitted a written substantive 
appeal in October 1997.  In addition, the issue of whether 
new and material evidence has been submitted to reopen the 
claim of service connection for a heart disorder on a direct 
basis was addressed by the hearing officer at the RO in a 
statement of case in October 1998.  He submitted a written 
substantive appeal in November 1998.  A substantive appeal 
may only be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(1998).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the "express written consent" of the 
appellant.  38 C.F.R. § 20.204(c) (1998). 

The issue presented is whether the transcript of the 
veteran's testimony is legally sufficient to be accepted as a 
"writing" in compliance with the requirements of the 
regulation so as to permit the veteran to exercise his clear 
intention to withdraw his substantive appeals as to these two 
claims.  In Tomlin v. Brown, 5 Vet. App. 355, 357 (1993), the 
U.S. Court of Appeals for Veterans Claims (Court) accepted 
the oral statement of the appellant's accredited 
representative as a valid notice of disagreement (NOD) to a 
rating decision.  The Court's decision in Tomlin is 
significant because a notice a disagreement, under pertinent 
VA regulations, requires a "written communication" from a 
claimant or his or her representative.  Thus, in Tomlin, the 
Court held that a hearing transcript may be considered a 
"written communication" for purposes of filing a NOD.  The 
present case is entirely analogous to that presented in 
Tomlin.  The veteran's testimony, when reduced to a writing, 
may reasonably be concluded to be sufficient to satisfy the 
formal requirements of a "writing" under 38 C.F.R. § 20.204 
(1998).  As in Tomlin, this construction serves to advance 
the veteran's express intent, which in this case to withdraw 
an appeal, rather than institute one. 

As noted above, it is the veteran's clear intent to withdraw 
the issue of entitlement to service connection for a dental 
disorder as well as the issue of entitlement to service 
connection for service incurrence for a heart disorder on a 
direct or presumptive basis under the theory that this 
condition had been caused or aggravated by his active 
service.  The withdrawal of these appeals at this time will 
not prejudice the veteran if he were to seek to reopen these 
claims in the future.  As the veteran has withdrawn this 
appeal on these issues and there remain no allegations of 
errors of fact or law for appellate consideration, the Board 
does not have jurisdiction to review the appeal on the issue 
of entitlement to service connection for a dental disability 
and whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disability on a direct or presumptive basis.  
Accordingly, the appeals are dismissed on these issues and 
theories.

III.  Whether New and Material Evidence has been Submitted
to Reopen the Previously Denied Claim of Service Connection 
for Stomach Disability.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  38 C.F.R. 
§ 3.156(a) (1998) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The recently submitted evidence includes testimony from the 
veteran and his spouse regarding a stomach disability alleged 
to have existed since the veteran's active service.  Evidence 
also includes the October 1997 statement of Dr. Rastogi, 
noting a history of longstanding stomach problem over the 
last 50 years.  Accordingly, under guidance provided by the 
Court under Justus, the Board must find this evidence to be 
both new and material.  Consequently, the claim must be 
reopened.

IV.  Prejudice Under Bernard v. Brown.

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  This issue was 
addressed by the Court in Sutton v. Brown, 9 Vet. App. 553 
(1996).  In Sutton, the Court stated, in pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  

In this case, over several years, the veteran has been 
provided with the pertinent laws and regulations regarding 
service connection, the issue before the Board at this time.  
He has been given the opportunity to review the evidence of 
record and submit arguments in support of his claims.  The 
veteran has provided testimony on this issue before both the 
Board and the RO and has reviewed all evidence before the 
Board at this time.  The veteran's arguments have focused 
squarely on the issue of service connection, not whether new 
and material evidence has been submitted.  He has also waived 
RO consideration of the additional evidence his has 
submitted.  As to the issue of secondary service connection 
for a heart disorder, in view of the Board's denial of 
service connection for a stomach disability, as discussed at 
length below, and the fact that the veteran has no service 
connected disability, the claim necessarily must fail, as 
that essential prerequisite is lacking.  Consequently, the 
Board finds that the veteran would not be prejudiced by the 
adjudication of his claims at this time.  Accordingly, there 
is no basis for an additional delay in the adjudication of 
this case and the Board will proceed with the adjudication of 
the claims of entitlement to service connection on a de novo 
basis.

IV.  Whether the Claim of Entitlement to Service Connection 
for a Stomach Disorder is Well-Grounded.

Under the Court's determinations in Elkins v. West, 12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999), 
the three part analysis for reopening a final decision is as 
follows: the Board must first determine whether the veteran 
has presented new and material evidence (as noted above); if 
new and material evidence has been presented, immediately 
upon reopening the claim the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopen is well grounded; and third, if 
the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist has been fulfilled.  See 38 U.S.C.A. 
§§ 5107(a, b), 5108 (West 1991) and 38 C.F.R. § 3.156(a) 
(1998).

As the Board has found new and material evidence to reopen 
the claim, the Board must now determine whether this claim is 
well grounded.  In order for a claim to be well grounded, 
there must be a current disability which is related to an 
injury or disease which was present during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Case law 
provides that although a claim need not be conclusive to be 
well grounded it must be accompanied by evidence.  A claimant 
must submit some supporting evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a). 
Consequently, the veteran's own opinion that his stomach 
disorder is related to his active service in World War II 
will not provide the basis to find this claim well grounded.

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
a stomach disability.  With regard to the second prong of the 
Caluza analysis, the service medical records and immediate 
post service medical records are silent concerning any 
stomach disability.  The veteran has provided some 
evidentiary assertions concerning symptoms he relates to the 
manifestations of this disorder during his service and post 
service.  The veteran has also contended that service medical 
records are missing.  For the purpose of this decision, and 
in light of the fact that some of the veteran's service 
medical records appear damaged by fire, the Board will 
assume, without deciding, that the veteran's evidentiary 
assertions are sufficient to establish the second prong of a 
well-grounded claim, i.e., a disease or injury incurred or 
aggravated in service.  

With respect to the third prong of the Caluza analysis, nexus 
evidence, the Board has the October 1997 statement of 
Dr. Rastogi, noting a longstanding stomach problem over the 
last 50 years.  While this opinion is, at best, speculative, 
however, for the limited purposes of determining whether the 
claim of entitlement to service connection is well grounded, 
evidence will be presumed to be true as required by the Court 
in Robinette v Brown, 8 Vet. App. 69, 77 (1995) and King v. 
Brown, 5 Vet. App. 19, 21 (1993).  In light of the opinion of 
Dr. Rastogi, the Board must find the claim of entitlement to 
service connection for a stomach disability to be well 
grounded.  

V.  The Duty to Assist.

The next question before the Board is whether the VA has 
fulfilled its duty to assist the veteran.  The VA has a duty 
to assist the veteran in developing facts pertinent to a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103 and 3.159 (1998).  When a veteran's 
service medical records are unavailable, VA's duty to assist, 
and the Board's duty to provide reasons and bases for its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 
5107(b) (West 1991)), are heightened.  See also Moore 
(Howard) v. Derwinski. 1 Vet. App. 401, 404 (1991).  That 
duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  "Full compliance with the (statutory duty to 
assist) also includes VA assistance in obtaining relevant 
records from private physicians when (the veteran) has 
provided concrete data as to time, place, and identity."  
Olson v. Principi, 3 Vet. App. 480, 483 (1992)(emphasis 
added).

In this case, the Board has considered the veteran's argument 
that some of his service medical records are missing.  In 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), the Court 
noted that the doctrine of affording the veteran the benefit-
the-doubt is "especially so" in a case where the service 
medical record are "presumed destroyed."  However, based on 
a detailed review of the veteran's service medical records, 
however, as well as information supplied by the NPRC, the 
Board finds no indication of missing pertinent service 
medical records.  The veteran has indicated that he was 
hospitalized in Nancy, France, during his active service in 
World War II for his stomach disorder.  The veteran has 
specifically noted on repeated occasions treatment at the 
240th General Hospital in Nancy, France.  However, a review 
by the NPRC of both sick reports and morning reports from the 
240th General Hospital during the period of time the veteran 
has contended he was treated for a stomach disorder does not 
show treatment of the veteran.  Significantly, during the 
veteran's discharge evaluation in April 1946, he specifically 
denied all significant diseases, wounds, and injuries during 
his active service.  At this time, no stomach disorder was 
found.  The Board finds the veteran's history, provided far 
closer to the events in question, is of much greater 
probative value than the veteran's current recollections.  
For example, the veteran has testified before the undersigned 
that he did not undergo a discharge evaluation.  However, the 
veteran's service medical records provide the Board with the 
veteran's April 1946 discharge evaluation.  Given these 
facts, the bare assertion that relevant service medical 
records are missing is simply not supported and is in fact 
contradicted by evidence the Board finds of much greater 
probative weight.

The veteran has also asserted that probative post-service 
medical evidence is not of record.  However, the veteran has 
also noted on numerous occasions that these medical records 
are not available.  The veteran has testified that the 
physicians responsible for his treatment following his 
discharge from active service are either deceased or cannot 
be located.  The Board must note the RO's extensive efforts 
to obtain medical records cited by the veteran, including, 
but not limited to, contacting numerous health care providers 
and medical facilities cited by the veteran, without result.  
Over the last 10 years, the RO has made numerous unsuccessful 
attempts to obtain medical evidence which would support the 
veteran's claims, without success.  The RO has undergone what 
can only be described as an exhaustive attempt to obtain 
evidence which would support the veteran's claims.  

The veteran has clearly indicated that no additional medical 
records are available.  In Counts v. Brown, 6 Vet. App. 473, 
477 (1994), the Court found that it could not find a breach 
in the duty to assist when the records in question were 
unavailable, as in this case.

The Board has considered whether a VA evaluation or VA 
medical opinion is required within the facts of this case.  
In this case, the veteran currently suffers from both heart 
and stomach disabilities.  This is not in dispute.  The Board 
finds that a VA medical opinion, based on the current 
evidence of record, in order to determine the etiology of a 
stomach disability which is alleged to have existed for more 
than 50 years would be of limited probative weight in the 
adjudication of the veteran's claims.  The critical issue in 
this case is not whether the veteran currently has the 
disabilities at issue, but whether these disabilities can be 
reasonably related to either the veteran's active service or 
to a disability caused by his active service.  Accordingly, a 
medical opinion, given the unique facts of this case, is 
unwarranted.  In light of the discussion above, the Board 
finds that the VA has fulfilled the duty to assist the 
veteran and it will, therefore, proceed with the adjudication 
of the veteran's claims.

VI.  Entitlement to Service Connection for a Stomach 
Disability.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, service connection may 
nevertheless be established by evidence demonstrating that 
the disability was, in fact, incurred or aggravated during 
the veteran's service.  38 C.F.R. § 3.303(b); Cosman v. 
Principi, 3 Vet. App. 503 (1992); Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992); and Douglas v. Derwinski, 2 Vet. 
App. 103, 108-9 (1992).

The veteran contends that he has suffered from a stomach 
disability since his discharge from active service over 
50 years ago.  Both he and his spouse have testified that he 
has suffered from some form of stomach disorder since World 
War II.  He has also submitted numerous lay statements noting 
the veteran's difficulties with a stomach condition since 
World War II.  This evidence must be weighed against the 
compelling facts that do not favor the award of service 
connection for this disability:  

(1) The discharge evaluation, which notes 
no stomach disorder; 

(2) The fact that the veteran did not 
report treatment for his stomach disorder 
during the discharge evaluation of April 
1946; 

(3) At the discharge examination in April 
1946, the veteran weighed 180 pounds.  At 
his induction evaluation in March 1943, 
he weighed 155 pounds.  This increase in 
weight of 25 pounds directly conflicts 
with the veteran's recollection of weight 
loss due to a stomach disability that, it 
is alleged, began during his active 
service, caused a reduction in his weight 
during active service, and resulted in 
the heart disorder.

(4) The lack of any medical evidence 
indicating treatment for a stomach 
disorder until decades after his 
discharge from active service; 

(5) The failure of any competent medical 
provider to associate the veteran's 
stomach disorder to his active service; 
and 

(6) The lack of any medical records from 
the 240th General Hospital indicating 
treatment of the veteran at the time he 
indicates that he was treated for the 
condition at issue.

The Board has carefully considered the statement of 
Dr. Rastogi, who reports that the veteran has had a 
longstanding stomach problem over the last 50 years.  
However, Dr. Rastogi began treating the veteran in February 
1992, more than 40 years after his discharge from active 
service.  Accordingly, this physician is clearly basing this 
statement on the veteran's own recollections of treatment for 
this condition.  In his June 1981 claim for VA compensation, 
the veteran indicated that treatment by private doctors and 
hospitals are "too numerous to list in the space."  He also 
indicated that complete records dating back to 1946 were 
available, if needed by VA.  The RO has repeatedly requested 
these records.  However, the veteran has now repeatedly 
indicated that these records are not available.  This does 
not support the veteran's claim.  

The veteran has testified that he lost a significant amount 
of weight during his active service.  The veteran has 
provided a series of photographs reviewed by the undersigned 
in support of this contention.  The undersigned has reviewed 
these pictures and finds that these pictures provide little 
probative documentation to the question of whether the 
veteran lost weight in significant amounts during his active 
service.  The veteran's induction evaluation reports that the 
veteran weighed 155 pounds in March 1943 and his discharge 
evaluation indicates that he weighed 180 pounds in April 
1946, a gain of 25 pounds.  These medical records do not 
support the veteran's contention.  

The veteran contends that he is a combat veteran, apparently 
based on his service in a combat theater of operations.  If 
the veteran is determined to be a combat veteran, he would be 
entitled to application of the presumption that a disease or 
injury was incurred in combat, despite the absence of a 
notation of such injury or disease in service, if there is 
satisfactory evidence of incurrence and it is consistent with 
the circumstances of service.  The presumption, however, is 
rebuttable "clear and convincing" evidence to support the 
denial of this claim in light of 38 U.S.C.A. § 1154(b) (West 
1991).  In regard to combat incurrence, it is noted that the 
veteran has never contended that his stomach disorder is the 
result of a combat wound or a combat-related injury.  That 
being the case, the presumption would not apply.  Moreover, 
the Board takes notice that the veteran has stated that he 
was hospitalized for treatment of his stomach problems in May 
or June of 1945, which, while still in a period of war, 
appears to be subsequent to the surrender of Germany on May 
8, 1945, making combat incurrence very unlikely.  

Once a combat veteran's claim for service connection of a 
disease or injury alleged to have been incurred in or 
aggravated in combat service is well grounded under Caluza 
and Epps, then the claimant prevails on the merits unless VA 
produces "clear and convincing" to the contrary.  Arms v. 
West, 12 Vet. App. 188, 195 (1999).  "Clear and convincing" 
evidence was found by the Court in Arms to be more than a 
preponderance of the evidence.  Arms, 12 Vet. App. at 195.  
Assuming for the sake of argument, that the veteran is a 
combat veteran and that his stomach problems first arose 
during combat, the evidence is clear and convincing that a 
chronic stomach disorder was not present in service or for 
years thereafter.  As noted above, his discharge examination 
shows that he had gained weight during service and that he 
was, in fact, afforded a service discharge examination.  This 
serves to establish that the veteran's recollection of events 
in service is less than credible.  The discharge examination 
demonstrated that he was clinically normal at that time and 
without complaint.  There is no clinical evidence of 
treatment for this disorder for decades following service, 
with surgery for ulcer disease reported in 1961, although 
earlier treatment is alleged.  There is no persuasive 
competent medical evidence establishing a nexus between of 
the veteran's current stomach disorder and service.  To 
reiterate, the record clearly and convincingly does not 
support the conclusion that he suffered from a chronic 
stomach disorder upon his discharge from active service and 
clearly convincingly supports the denial of the claim that 
his current stomach disorder is of service origin.  As there 
is "clear and convincing" evidence in support of the denial 
of this claim, further discussion as to whether this veteran 
is or is not a combat veteran is rendered moot.  

Based on the evidence cited above, the Board must find that 
the clear weight of the evidence convincingly supports the 
denial of the claim of service connection for a stomach 
disability.  The service medical records, the lack of 
evidence indicating treatment for a stomach disorder until 
decades after his discharge from active service, and his 
difficulties with the recollections of those events alleged 
to have occurred during his active service support the denial 
of this claim.  There is no competent medical evidence 
providing a nexus between the veteran's alleged treatment for 
a stomach disorder in World War II with the stomach 
disability that resulted in the surgical procedure in 1961.  
The failure to provide any nexus evidence, and the clear 
evidence of no stomach disorder upon the veteran's discharge 
from active service, provides the basis to deny this claim. 

The Board has carefully considered the benefit of the doubt 
doctrine in this case.  As currently codified, the law 
defines the "benefit of the doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to the 
benefits under the law administered by 
the Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in this matter, the 
benefit of the doubt doctrine in 
resolving such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).

The Court has found that, under this standard, when the 
evidence supports the claim or is in relative equipoise, the 
appellant prevails.  However, where the "preponderance of 
the evidence" is against the claim the appellant loses and 
the benefit of the doubt doctrine has no application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  "A 
properly supported and recent conclusion that the 
preponderance of the evidence is against the claim 
necessarily precludes that the possibility of the evidence 
also being in an approximate balance."  Id. at 58.  
Accordingly, in this case, for the reasons cited above, the 
evidence is clear and convincing that the claim is not 
meritorious.

VII.  Entitlement to Service Connection for a Heart 
Disability on
a Secondary Basis.

The Board did not specifically deny the issue of entitlement 
to service connection for a heart condition on a secondary 
basis within our September 1982 determination.  The RO or the 
Board could not have addressed the issue of whether the 
veteran's heart disability is the result of a service-
connected disability in 1982 because no such issue had been 
raised.  Thus, as this specific theory was not before the RO 
or the Board at the time of the initial determinations in the 
1980's, the earlier decisions did not, because that could 
not, comprehend the specific claim under this theory.  See 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) and 
Hamilton v. Brown, 4 Vet. App. 528, 542 (1993) (en banc), 
aff'd 39 F. 3d 1574 (Fed. Cir. 1994).  As a result, the Board 
accepts this issue as a "new" claim, separate and distinct 
from the previously denied claim of entitlement to service 
connection for a heart disability on a direct basis.  
Consequently, the Board will address this issue on a de novo 
basis.  

The RO, in the statement of the case issued in October 1998, 
addressed the claim of whether new and material evidence has 
been submitted to reopen the issue of service connection for 
a heart disability on a direct basis.  As found above, the 
veteran has withdrawn this claim.  The RO has not addressed 
the issue of entitlement to service connection for a heart 
disability on a secondary basis.  As a result, the Board must 
consider whether it may adjudicate this claim at this time or 
whether it is required by law to remand this issue to allow 
the RO to evaluate this issue on a de novo basis.

At the hearing held before the undersigned in March 1999, the 
veteran indicated his clear wish for the Board to adjudicate 
this claim at this time.  As note above, the veteran has been 
provided with the pertinent laws and regulations regarding 
service connection, he has been given the opportunity to 
review the evidence of record and submit arguments in support 
of his claims, and has provided testimony on this issue 
before the Board.  38 C.F.R. §§ 19.37(a) and 20.1304(c)(1998) 
would not provide a basis to return this case to RO as both 
regulations involve the issue of additional "evidence" 
submitted by the veteran.  The veteran has also waived RO 
consideration of the additional evidence he has submitted.  
Consequently, the Board sees no prejudice to the veteran in 
adjudicating this claim at this time.  Bernard, 4 Vet. App. 
at 393.  A remand to the RO to adjudicate the claim of 
entitlement to service connection for a heart disorder 
secondary to a stomach disability that has been found to be 
unrelated to the veteran's service would serve no purpose.  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).  In this case, the 
veteran has provided several medical opinions associating his 
stomach disorder (and the treatment utilized to treat this 
condition) with the current heart disability.  The Board does 
not dispute any of these opinions.  However, as found above, 
the stomach condition is not associated with the veteran's 
active service.  Accordingly, medical opinions associating 
the heart disorder with a stomach condition do not support 
the veteran's claim that a "service connected disability" 
caused this condition and are, accordingly, entitled to no 
probative weight on this issue.

The veteran contends that his heart condition was caused by a 
diet necessitated by a stomach disorder which, it is alleged, 
began during his active service in World War II.  This is the 
sole issue before the Board at this time.  The evidence the 
Board has reviewed includes medical opinions from doctors who 
associate the veteran's stomach disorder with a heart 
disorder.  However, while the veteran has provided competent 
medical evidence associating the stomach condition with the 
heart disorder, no competent medical evidence associating his 
stomach condition with a service connected disability, the 
basis for secondary service connection under 38 C.F.R. 
§ 3.310(a), is of record.  As noted above, the medical 
evidence of record, rather than supporting the claim of 
service connection for a stomach disorder, supports its 
denial.  Thus, while the veteran has provide the Board with 
nexus evidence associating his stomach condition with the 
heart disorder, as the stomach disorder has been found to be 
not associable with the veteran's service, such medical 
opinions do not supply the critical piece of evidence 
required to find this claim well-grounded under Caluza.  No 
medical opinion has been provided which associates a heart 
disability to a service connected disability.  Thus, the 
veteran's claim of entitlement to service connection for a 
disability alleged to have been caused by a service connected 
condition is not well grounded.

The veteran has contended that his heart disorder is the 
result of his stomach disability and that his stomach 
disability is the result of his active service in World War 
II.  However, as the Court has made clear, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived of some specialized medical 
knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  Simply 
stated, the veteran is not competent to associate a heart 
disability to a stomach disorder and then associate the 
stomach disorder with his active service.  Accordingly, this 
contention cannot form the basis for a finding that this 
claim as well grounded.  

In Robinette, 8 Vet. at 69, the Court stated that if a 
claimant alleges the existence of medical evidence that, if 
true, would have made the claim plausible, the VA would be 
under a duty under 38 U.S.C.A. § 5107(a), to advise him to 
submit such evidence to complete their application for 
benefits.  The Court has since extended their analysis in 
Robinette to include cases where the veteran is attempting to 
have his claim reopened, requiring that VA notify him of the 
type of evidence that is necessary for this to occur.  Graves 
v. Brown, 8 Vet. App. 522, 525 (1996).  The Court also held, 
however, that the obligation exists only in limited 
circumstances where the veteran has referenced other known 
and existing evidence.  See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  In this case, neither the Board nor the RO is on 
notice of the existence of any evidence, which exists, that, 
if true, would make 

the veteran's claim for service connection on a direct or 
secondary basis plausible.  Accordingly, the claims are 
denied.  


ORDER

The claim of entitlement to service connection for a dental 
disorder is dismissed.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a heart disability on a direct basis is 
dismissed.

The claim of entitlement to service connection for a stomach 
disability is reopened.

Service connection for a stomach disability is denied.

Service connection for a heart disability on a secondary 
basis is denied.



		
Steven L. Keller
	Member, Board of Veterans' Appeals

 



